Citation Nr: 1210570	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  08-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a shell fragment wound to the left leg with damage to muscle groups XI and XII.  

2.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound to the left foot.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

Subsequent to the April 2010 Supplemental Statement of the Case, the Veteran and his representative submitted additional evidence to the claims file.  In his February 2012 brief, the Veteran's representative has waived initial RO consideration of this new evidence.  Therefore, the Board accepts this additional evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800; 20.1304(c) (2011).  

On his December 2008 VA Form 9, Substantive Appeal, and in a signed submission in May 2010, the Veteran requested a Board hearing be held at the RO.  In September 2011, the Veteran signed a form stating that he wished to withdraw his request for a Board hearing.  Thus, the Board deems that the Veteran has withdrawn his request for a Board hearing concerning the issues on appeal.  See 38 C.F.R. § 20.702(e) (2011).  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (the Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran asserted in signed statements received in August 2007 and April 2010 that his left leg and left foot disabilities were hindering his ability to work and that he could not keep his shoes on during the day.  An October 2008 VA treatment record also noted that he had lost his job.  As such, the issue of a TDIU is before the Board as part and parcel of the Veteran's higher rating claims now on appeal.  

The issues of entitlement to service connection for left rib injuries and entitlement to a rating in excess of 10 percent for residuals of a shell fragment wound to the right leg have been raised by the record and in the brief submitted by the Veteran's representative, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's injury to muscle groups XI and XII is already assigned the maximum schedular rating.  

2.  The Veteran's service-connected residuals of a shell fragment wound to the left foot are not manifested by severe injuries to the left foot; any increased ratings due to arthritis or painful scars are precluded by operation of the "Amputation Rule."  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of a shell fragment wound of the left foot, with damage to muscle groups XI and XII, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.68, 4.73, Diagnostic Code 5311-5312 (2011).  

2.  The criteria for a rating in excess of 20 percent for residuals of a shell fragment wound to the left foot is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5284 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the Court, have been fulfilled by information provided to the Veteran in a letter from the RO dated in June 2007.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claims, and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009)).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in the June 2007 correspondence.  

With regard to the additional notice requirements for increased rating claims, it is acknowledged that the VCAA letter sent to the Veteran may not fully satisfy the specifics of the original Court decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which required VA to notify a veteran of alternative diagnostic codes or potential "daily life" evidence of how the disability affected the Veteran's employment.  However, the June 2007 letter did advise the Veteran of the criteria necessary to substantiate a higher rating for his service-connected disabilities.  In any event, the United States Court of Appeals for the Federal Circuit recently vacated the Court's previous decision in Vazquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  The Board finds that the Veteran has received such notice.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1692 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met.  

The duty to assist also has been fulfilled as VA medical records relevant to this matter have been requested or obtained and the Veteran was provided with a VA examination.  The Board finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.  

Increased Rating Claims - Laws and Regulations 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision, therefore, is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.  

As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  A layperson is only competent to report observable symptoms, but not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  

Furthermore, 38 C.F.R. § 4.68 , the amputation rule, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  



Factual Background

In a May 1971 rating decision, the RO granted service connection for residuals of a shell fragment wound to the left leg affecting muscle group XI and muscle group XII, for which a 20 percent rating was assigned effective from April 3, 1971, under Diagnostic Code 5311-5312.  In that same rating decision, the Veteran was also granted service connection for residuals of a shell fragment wound to the left foot with retained foreign bodies, for which a 10 percent rating was assigned effective April 3, 1971, under Diagnostic Code 5284.  

In an April 2006 rating decision, the RO increased the disability rating for the Veteran's residuals of a shell fragment wound to the left leg from 20 percent to 30 percent, and increased the disability rating for his residuals of a shell fragment wound to the left foot from 10 percent to 20 percent, both effective August 4, 2005.  The Veteran filed an increased rating claim in June 2007 and indicated in his written submissions that his shrapnel wounds in his left leg and foot had worsened and hurt when he walked or stood for long periods of time.  

Service connection for the residuals of shell fragment wounds to the Veteran's left leg and left foot were based upon service treatment records which reflected that in February 1970 the Veteran was hit by a fragment of an unexploded war head concealed near his vehicle.  This dud round exploded while the Veteran was nearby following which he sustained fragment wounds to the left leg, left foot, and right leg.  

An April 1970 service treatment record indicated that the Veteran had a slight foot drop and decreased range of motion.  

May 1970 X-rays of the left lower leg and left foot showed retained metallic fragments in the soft tissues of the lower leg, a moderately sized metallic fragment in the soft tissues of the plantar surface of the small toe, and another fragment over the cuboid.  Retained shrapnel was subsequently removed from the left fifth toe.  A May 1970 service treatment record noted that the Veteran was unable to extend the toes of his left foot.  

June 1970 service treatment records showed herniation of the muscle above the left ankle, which caused increased pain on weight bearing.  The angle of dorsiflex, passive was 5 degrees.  Minimal sensory changes were shown secondary to direct damage in the leg.  Physical therapy was prescribed to build strength in the outer tibial and the big toe.  These records contain references to the tibialis anterior and the peroneal nerve.  

A January 2006 VA examiner noted surgery to the anterolateral area of the shin of the left leg and that the Veteran had apparently severed an artery at the lower end, which required an anastomosis.  

The Veteran underwent a VA examination in September 2007.  The Veteran told the examiner that the only change in the status of his left leg and left foot shrapnel injuries since a VA examination in January 2006 was increased pain in the ankle with prolonged standing, especially after being on his feet all day at work.  He wore a hinged ankle brace and with that brace demonstrated a mild walk.  He used no other assistive devices.  The Veteran asserted that he had pain most of the day, worse towards the end of the day, for which he took no medications.  He said that pain was worse in the work boots he had to wear at work.  It also was noted that the Veteran's second through fifth toes on the left foot were hammered.  

Ankle range of motion was given as from 0 degrees through 15 degrees of plantar flexion with no active dorsiflexion.  There was slight eversion of the foot at the ankle and callus formation around the posterior left heel and medial surface of the distal foot and big toe, which the examiner said indicated abnormal weight bearing.  The sensation throughout the left foot was described as normal, except for numbness around some of the scars.  The September 2007 VA examiner also noted no flare-ups, no instability, and no pain on range of motion.  The examiner also reported that the joints of the left leg and foot had no additional limitations of range of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use.  

Diagnosis was old shell fragment wounds of the left leg, foot and ankle whose residuals were unchanged since the prior VA examination in January 2006 with the exception of increasing signs of abnormal weight bearing.  The January 2007 VA examiner noted the Veteran had no adverse effects on his activities of daily living and that the Veteran was still working with minimal impairment secondary to the left ankle.  

Beyond some numbness noted around the shrapnel scars on the left foot, the September 2007 VA examiner noted no paresthesias or symptoms that might lead to a diagnosis of peripheral neuropathy.  Neurological examination of the scars were normal, except for the fact that the Veteran was unable to feel light touch on the left foot scars.  

It also was noted that previously described scars on the left leg and left foot had not changed since the January 2006 examination.  In the January 2006 VA examination, it was noted that the Veteran had a 27 cm. well-healed vertical surgical scar on his left leg, which the examiner described as flat, nontender, with no evidence of ulceration and no evidence of inflammation, edema, or keloid.  An area about 2.5 cm. in diameter had some parethesias.  The Veteran claimed then that he had experienced some numbness over the lower end of this scar, which swelled with prolonged standing.  

There were also scars noted across the top of the foot which the Veteran said were painful and numb in various locations.  The examiner described the scars as follows: a 3 cm. scar on the medial side proximal to the midfoot; a 5 cm. scar distal to the midfoot with some numbness and some loss of soft tissue below it; and a 3 cm. scar on the lateral surface proximal to the midfoot.  All these foot scars were noted as flat, nontender, non-erythematous, superficial, mobile, with no evidence of induration.  

VA treatment records dated from July 2007 to October 2010 showed treatment for the Veteran's service-connected left leg and left foot disabilities.  An August 2008 VA medical record noted that the Veteran had complained of left leg pain for the past six months and of numbness in the left foot for 10 years.  It was noted that he had been wounded in Vietnam with schrapnel in the left lower extremity and had an artery severed.  A brace for the leg and foot had been provided in 2006, but this examiner stated that this device did not help the Veteran.  This record referenced X-rays taken in January 2006 of the left tibia and fibula and of the left foot.  The X-ray study of the left foot noted a mild osteophyte formation of the midfoot.  

A September 2008 VA podiatry clinic record noted the presence of traumatic arthritis in the left foot, especially in the arch and midfoot, after examination.  The VA podiatrist stated that the Veteran would try heat application and Voltaren twice a day for two months.  Another September 2008 VA medical record noted left foot paresthesias, but that the Veteran had no pain at the moment.  He developed pain in the afternoons after work and thought his left foot turned inside and put pressure on the inside of the foot and knee.  It was also noted that the Veteran took an over-the-counter pain reliever about four times a week.  Moderately impaired dorsalis pedis pulse and posterial tibial pulse were noted as well as a decreased sensation over the left lateral foot.  

In October 2008 the Veteran underwent an EMG of the left leg with marked left peroneal sensory and motor axon loss with slowing of the peroneal motor nerve conduction velocity.  There were no acute denervation changes, which suggested that the peroneal injury was old.  Diagnosis was mild sensorimotor peripheral polyneuropathy, rule out diabetes, dysproteinemia, B12 deficiency, etc.  A November 2008 VA record noted that the mild neuropathy of the left leg could be related to alcohol consumption.  

Another November 2008 VA medical record noted a heating pad was being ordered, the Veteran was to obtain soft arch supports, and he was to continue taking Voltaren.  Again, traumatic arthritis was noted, especially in the arch and midfoot.  

A September 2010 VA medical record noted the Veteran's complaint of left leg pain and that he had declined additional pain medication other than Diclofenac.  



Left Leg

The Veteran's service-connected residuals of a shell fragment wound of the left leg are evaluated under Diagnostic Code 5311-5312.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  

Diagnostic Code 5311 indicates a muscle injury to the left leg implicating the plantar flexion of the foot.  Diagnostic Code 5311 addresses Muscle Group XI.  That Muscle Group encompasses the posterior and lateral crural muscles and the muscles of the calf, and their functions include propulsion and plantar flexion of the foot, stabilization of the arch, flexion of the toes, and flexion of the knee.  38 C.F.R. § 4.73, Diagnostic Code 5311.  

Diagnostic Code 5312 sets forth the criteria for rating muscle injuries to the left leg implicating the dorsiflexion of the foot and the anterior muscles of the leg.  Diagnostic Code 5312 addresses Muscle Group XII.  That Muscle Group encompasses the anterior muscles of the leg, and their functions include dorsiflexion, extension of the toes, and stabilization of the arch.  

A 10 percent rating is warranted for a muscle disability that is moderate, while a 20 percent rating is in order for a muscle disability that is moderately severe.  A maximum 30 percent rating is assigned for severe muscle disability.  38 C.F.R. § 4.73, Diagnostic Codes 5311 and 5312.  

A moderately severe muscle wound is a through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  38 C.F.R. § 4.56(d)(3)(i) (2011).  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  38 C.F.R. § 4.56(d)(3)(ii) (2011).  Objective findings of a moderately severe muscle wound are manifested by entrance and (if present) exit scars indicating track of missile through one or more muscle groups.  Id. at (d)(3)(iii).  Indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.  

A severe disability of the muscles is characterized by evidence of through and through or deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or explosive effect of a high velocity missile, or shattering bone fracture with extensive debridement or prolonged infection and sloughing of soft parts, intermuscular binding and cicatrization.  Service department records or other sufficient evidence showing hospitalization for a prolonged period in service for treatment of a wound of severe grade should be considered.  Records in the file of consistent complaints of cardinal symptoms of muscle wounds should also be noted.  Evidence of unemployability due to an inability to keep up with work requirements may be considered.  Id.  

Objective evidence of severe disability includes extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Palpation shows moderate or extensive loss of deep fascia or of muscle substance.  Soft or flabby muscles in wound area.  Muscles do not swell and harden normally in contraction.  Tests of strength or endurance compared with the sound side or of coordinated movements indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of the missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.  

VA regulations provide principles of combined ratings for muscle injuries, including that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2011).  

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c) (2011).  

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) (2011).  The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), held that 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).  

Regarding the Veteran's increased rating claim for his injuries to muscle groups XI and XII, the Veteran is already in receipt of the maximum schedular rating available for this disability.  Therefore, his claim for an increased schedular rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994) (when the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  

While the Board notes two muscle groups are involved in the Veteran's current left leg disability, under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or, more appropriately in this case, the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that, for purposes of determining whether the Veteran is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.  

Here, as both muscle group XI and muscle group XII affect the left leg, granting a separate disability rating under both Diagnostic Codes 5311 and 5312 would result in the Veteran being compensated twice for the same symptoms.  Accordingly, a disability rating in excess of 30 percent for residuals of a shell fragment wound to the left leg with damage to muscle groups XI and XII is not warranted.  

Post-service medical records do not provide evidence for a higher rating on any basis.  The Board notes here that diminished muscle excitability to pulsed electrical current in electrodiagnostic tests and visible or measurable muscle atrophy are already contemplated in the definition of a severe muscle disability.  See 38 C.F.R. § 4.56.  VA regulations provide that a muscle injury rating will not be combined with a peripheral nerve paralysis rating of the same body part, unless the injuries affect entirely different functions.  See 38 C.F.R. § 4.55(a).  Here, the peroneal nerve damage and mild sensorimotor peripheral polyneuropathy noted in the October 2008 EMG study appear to be encompassed by the regulations found in Diagnostic Codes 5311 and 5312 which, as noted above, cover the propulsion and dorsiflexion functions of the left lower extremity.  Thus, separate ratings for muscle injuries and peripheral nerve damage are not warranted in this case.  See 38 C.F.R. § 4.55(a) (2011).  In addition, as explained in greater detail in the next section, a separate rating for peripheral nerve damage is also precluded here by operation of the "Amputation Rule."  

Therefore, a rating in excess of 30 percent for residuals of a shell fragment wound to the left leg with damage to muscle groups XI and XII is denied.  

Left Foot

The Veteran's service-connected residuals of a shell fragment wound to the left foot are rated under the provisions of Diagnostic Code 5284.  Diagnostic Code 5284 is for rating other foot injuries and provides a 10 percent rating for impairment of a moderate degree, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Based on the evidence of record noted above, the Board finds that a disability rating in excess of 20 percent for residuals of shall fragment wounds to the left foot is not warranted.  Review of the record does not indicate that a 30 percent disability rating, for severe impairment, is warranted for this claim.  According to the September 2007 VA examination report and the VA medical records on file, with the exception of a left ankle brace, the Veteran was and remains able to walk on his own, without use of an orthopedic or assistance device.  With the exception of three small scars, the Veteran has been without any abnormalities of the skin of his left foot, and has not demonstrated any vascular changes.  In addition, the medical evidence of record does not show any fractures or dislocations of the left foot.  Overall, the Board finds the preponderance of the evidence suggests against a finding of severe impairment, for which a 30 percent disability rating would be warranted.  Additionally, as the Veteran has not demonstrated a degree of impairment in excess of moderately-severe, a staged rating for this increased rating claim is not warranted at the present time.  Id.  

Based on the evidence of record, the Board could find that the Veteran is entitled to a separate disability rating of 10 percent for arthritis of the left foot as a residual secondary to his service-connected shell fragment wound of the left foot.  For example, VA medical records dated in August 2008, November 2008 and April 2009 noted traumatic arthritis in the left foot by X-ray, especially in the arch and midfoot.  The September 2007 VA examination noted limited range of motion of the left foot and the left ankle.  Usually, this evidence of record would support a separate 10 percent rating for arthritis of the left foot under the provisions of Diagnostic Code 5003, which permits a 10 percent rating for arthritis based on X-ray evidence when there is noncompensable limitation of motion for a major joint or group of minor joints. 

In addition, the Board could also consider a separate rating for painful scars on the left foot noted during the September 2007 VA examination.  Those scars would have to meet the regulatory criteria for rating a scar under the regulations in force for rating scars when the Veteran filed his claim for increase in June 2007.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (2007).  As noted above, these three scars were described as well-healed, non-depressed, non-adherent, nontender, painful and well nourished and only 19 cm. and 28 cm. long.  Under the former criteria for rating scars, scars other than the face, neck, or head needed to be deep or cause limited motion and exceed at least 39 sq. cm., or be superficial and not cause limited motion and exceed 929 sq. cm., or be superficial or unstable, or be superficial and painful on examination.  The amended schedule applies to all applications for benefits received by VA on or after October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  A veteran whom VA rated before such date may request review under these clarified rating criteria, but here the Veteran has never requested review under the amended scar rating criteria.  

In this case, the Board is precluded from granting the Veteran a separate rating of 10 percent under former Diagnostic Code 7804 for superficial and painful scars, and for granting a separate rating for arthritis of the left foot, because of the "Amputation Rule."  In this case, a combined schedular rating exceeding 40 percent may not be assigned for the Veteran's shell fragment wounds to the left leg and the left foot as a matter of law.  VA regulations provide that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed (known as the "Amputation Rule").  38 C.F.R. § 4.68 (2011).  Pursuant to this rule, amputation of the leg at a lower level, permitting prosthesis, is entitled to no more than a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5165 (2011).  

As the Veteran's shell fragment wound disabilities of the left leg and left foot are confined to the lower half of his left lower extremity and do not involve the knee, any combined rating exceeding 40 percent is not appropriate.  The Board notes here that the Veteran's 30 percent disability rating for residuals of a shell fragment wound to the left leg and his 20 percent disability rating for shell fragment wounds to the left foot combine for a 44 percent disability evaluation, which is rounded down to a 40 percent disability rating.  See 38 C.F.R. § 4.22 (combined ratings table).  Therefore, by operation of the Amputation Rule, separate ratings for arthritis and for painful scars of the left foot may not be awarded on this appeal to increase the Veteran's disability rating for his service-connected left foot.  

Conclusion of Increased Rating Claims

The Veteran is certainly competent to report his symptoms.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007) (veteran is competent to testify as to the continuity of symptomatology capable of lay observation).  However, to the extent that he has stated that his service-connected residuals of shell fragment wounds to the left leg and left foot are worse than the symptomatology contemplated in assigned ratings, the medical findings do not support his contentions, aside from possible separate ratings for arthritis and for scars of the left foot which are precluded here due to operation of the Amputation Rule.  The Board attaches greater probative weight to the clinical findings of skilled, unbiased professionals than to the Veteran's statements, provided in support of a claim for monetary benefits.  

The Board has considered whether the Veteran is entitled to a "staged" rating for his service- connected disabilities.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon reviewing the pertinent evidence of record, for the reasons discussed above, the Board finds that at no time during the pendency of this appeal has the Veteran's service-connected left leg and left foot disabilities been more disabling than as currently rated.  As there is a preponderance of the evidence against the Veteran's claims, the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the appeal of his higher rating claims for his left leg and left foot service-connected disabilities are denied.  

Given that the Board is remanding the issue of TDIU (see below), consideration here of whether the Veteran's left leg and left foot disabilities currently warrants referral for extraschedular consideration is not necessary as it is part and parcel of the TDIU issue.  


ORDER

Entitlement to a disability rating in excess of 30 percent for residuals of a shell fragment wound to the left leg with damage to muscle groups XI and XII is denied.  

Entitlement to a disability rating in excess of 20 percent for residuals of a shell fragment wound to the left foot is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claim on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2011).  

As was briefly noted in the Introduction section above, the issue of entitlement to a TDIU is raised by the record as part and parcel of the Veteran's increased rating claims for his left leg and left foot disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran contends in signed statements received in August 2007 and April 2010 that his left leg and left foot disabilities are hindering his ability to work and that he could not keep his shoes on during the day.  The evidence of record indicates that during his September 2007 VA examination, the Veteran told the examiner that he worked then as a welder and was having increasing difficulty stooping or bending to get under objects that he had to weld.  An October 2008 VA medical record noted that the Veteran had lost his job and could not continue to buy medications.  A November 2008 VA medical record, on the other hand, noted that the Veteran had retired.  

It is unclear to the Board whether the Veteran is employed, fired, or retired and whether any present or future unemployment would be due solely to the Veteran's service-connected disabilities.  As the RO has not considered the TDIU aspect of these claims, the matter is remanded to the RO/AMC for consideration thereof in the first instance.

In this case, the Board notes that the Veteran now meets the minimum schedular percentage requirements set forth in 38 C.F.R. § 4.16(a) for a TDIU.  Information on the Virtual VA system indicates that in a December 2011 rating decision not yet found in the claims file the Veteran was granted service connection for posttraumatic stress disorder (PTSD) and awarded a 30 percent disability rating, and for bilateral tinnitus (with a 10 percent disability rating), both effective May 18, 2011.  As noted above, he is also service-connected for residuals of shell fragment wounds to the left leg (with a 30 percent disability rating) and for residuals of shell fragment wounds to the left foot (with a 20 percent disability rating).  In addition, the Veteran is service-connected for residuals of a shell fragment wound to the right leg (with a 10 percent disability rating).  His combined rating is now 70 percent.  

Therefore, in view of the holding in Rice, the Board will bifurcate the TDIU claim and adjudicate it separately from the higher rating claims decided above.  Further, there is insufficient medical evidence to determine if the criteria for a TDIU are met in this case.  As noted above, the Veteran was last examined for his service-connected disabilities of the left lower extremity in September 2007.  At that time the VA examiner proffered no opinion as to the Veteran's employability and, indeed, the record shows that he continued to work after that examination.  

The Board cannot currently determine, based on the medical evidence found within the claims file, whether the Veteran is unable to secure and follow substantially gainful employment by reason of his service-connected disabilities.  As such, the Board has determined that it must remand this issue in order to determine whether the Veteran could be entitled to an award of TDIU.  See Rice, 22 Vet. App. at 453.  As the RO has not considered the TDIU aspect of this claim, the matter is remanded to the RO/AMC for consideration thereof in the first instance.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and his representative with a letter pertaining to his TDIU claim that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claims.  It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It also shall include information concerning the assignment of disability ratings and effective dates.  

2.  Thereafter, the RO/AMC shall review the Veteran's claims file and shall take such additional development action as it deems proper with respect to the claim for a TDIU, including the conduct of an appropriate VA employability examination and/or social and industrial surveys.  

3.  After all development has been completed the RO/AMC shall adjudicate the Veteran's TDIU issue.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


